In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Kings County (Rigler, J.), entered June 28, 1990, which directed him to pay the defendant wife, pendente lite, all carrying costs and utilities on the marital residence, all medical and dental insurance for the parties and infant issue, $100 per week maintenance, $60 per week child support, and the cost of forensic evaluation.
Ordered that the order is affirmed, with costs.
The appellant has failed to provide any evidence to demonstrate that the pendente lite awards, inter alia, of maintenance and child support constituted an improper exercise of discretion (see, Guiry v Guiry, 159 AD2d 556; Chachkes v Chachkes, 107 AD2d 786). Moreover, the remedy for pendente lite awards claimed to be unsatisfactory is a speedy trial at which a more detailed examination of the situation of the parties may be made (see, Erdheim v Erdheim, 101 AD2d 803). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.